DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0173923).
Regarding claim 1:
Lee discloses:
A touch display device, comprising:
a display screen comprising a plurality of pixel units arranged in an array (e.g., Fig. 1), each of the plurality of pixel units comprising:

a touch sensing unit comprising a touch sensing electrode (paragraph 118); and
a touch transistor, wherein a gate electrode of the touch transistor is electrically connected to the gate line, and a drain electrode of the touch transistor is electrically connected to the touch sensing unit (as in Fig. 3B, paragraph 114); and
a touch chip electrically connected to a source electrode of the touch transistor through the touch signal line (Fig. 10: TDC, paragraph 243) and configured to, for each of the plurality of pixel units:
charge the touch sensing unit while the display screen displays the n-th frame of picture (as in Fig. 15A), and discharge the touch sensing unit while the display screen displays the (n+l)-th frame of picture (as in Fig. 15B), wherein n is a natural number
compare charge data of the touch sensing unit to determine a coordinate of a touch position and to generate a corresponding fingerprint signal.
Regarding claim 2:
Lee discloses:
a fingerprint recognizing module electrically connected to the touch chip and configured to recognize a fingerprint signal according to preset fingerprint data (paragraph 400).
Regarding claim 3:
Lee discloses:
wherein the drain electrode of the touch transistor is electrically connected to the touch sensing electrode (paragraph 114).
Regarding claim 4:
Lee discloses:
wherein the each of the plurality of pixel units further comprises:

a plurality of sub-pixel units, wherein each of the plurality of sub-pixel units comprises an anode, an organic light-emitting layer, and a cathode which sequentially overlap with each other (paragraph 389, where it can be organic as per paragraph 417); and
a plurality of pixel transistors, wherein drain electrodes of the plurality of pixel transistors are electrically connected to the plurality of sub-pixel units respectively (shown in Fig. 3A).
Regarding claim 5:
Lee discloses:
a source-electrode driving chip electrically connected to source electrodes of the plurality of pixel transistors through the plurality of data lines and configured to drive the display screen to display pictures (Fig. 1); and
a gate-electrode driving chip electrically connected to gate electrodes of the plurality of pixel transistors and to the gate electrode of the touch transistor through the gate line, and configured to turn on the plurality of pixel transistors and the touch transistor line by line (Fig. 1).
Regarding claim 6:
Lee discloses:
wherein the touch chip charges the touch sensing unit line by line while the display screen displays the n-th frame of picture (Fig. 15A), and the touch chip discharges the touch sensing unit line by line while the display screen displays the (n+l)-th frame of picture (Fig. 15B).
Regarding claims 11-14:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2019/0043927).
Regarding claim 7:
Jang discloses:
A method of manufacturing a touch display device, comprising:
providing a thin-film transistor substrate, and defining a light-emitting region and a touch region on the thin-film transistor substrate (paragraphs 57-58);
forming a light-emitting device layer in the light-emitting region and on the thin-film transistor substrate, and forming at least one touch sensing electrode in the touch region and on the thin-film transistor substrate (paragraphs 57-58);
forming an encapsulation layer covering the light-emitting device layer and the at least one touch sensing electrode (paragraph 92); and
electrically connecting a source-electrode driving chip with the light-emitting device layer by a bonding process (paragraph 180, 224: Jang doesn’t go into much detail here but the connections itself can be considered a “bonding process”), and electrically connecting a touch chip with the at least one touch sensing electrode by the bonding process (Fig. 8, as just discussed).
Regarding claim 8:
Jang discloses:
wherein the providing the thin-film transistor substrate comprises forming a thin-film transistor layer on an underlay substrate, and wherein the underlay substrate is one of a silicon substrate and a glass substrate (paragraph 72).
Regarding claim 9:
Jang discloses:
wherein the forming the light-emitting device layer in the light-emitting region and on the thin-film transistor substrate comprises:
forming a plurality of anodes in the light-emitting region and on the thin-film transistor substrate (paragraph 100); and
by using a mask to cover the touch region (a mask is used in the process as in, e.g., paragraph 101), and forming an organic light-emitting layer and a cathode in sequence on each of the plurality of anodes (paragraph 109).
Regarding claim 10:
Jang discloses:
wherein the light-emitting device layer comprises a plurality of sub-pixel units, and wherein each of the plurality of sub-pixel units comprises an anode, an organic light-emitting layer, and a cathode which sequentially overlap with each other (follows from paragraph 155).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2019/0278455); Kwon (US 2019/0227652); Song et al. (US 2012/0113027).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694